Citation Nr: 1418032	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected lumbar spine degenerative disc disease and facet arthropathy prior to August 2, 2007 and in excess of 20 percent thereafter. 

2.  Entitlement to an initial compensable disability rating for service-connected meralgia paresthetica of the left leg.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to September 1986 and from November 1986 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veteran Affairs in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for the Veteran's lumbar spine disability and meralgia paresthetica of the left leg.  Noncompensable disability ratings were assigned.  In a subsequent May 2008 rating decision, the RO in Atlanta, Georgia granted a 20 percent disability rating for the Veteran's lumbar spine disability, effective August 2, 2007, and continued the noncompensable disability rating for the left leg meralgia paresthetica.  Original jurisdiction currently resides with the RO in Atlanta, Georgia.

In August 2013, the Board remanded the claims to schedule the Veteran for VA examinations to assess the current severity of his lumbar spine disability and meralgia paresthetica, to obtain outstanding physical therapy records, and for the RO to consider entitlement to a TDIU.  In November 2013, the Veteran underwent VA examinations.  The Board finds the examination reports adequate to make a fully informed decision on the claims.  Physical therapy records from 2008 and 2009 appear in the claims file.  The RO reconsidered the claims for increased ratings and a TDIU before returning the case to the Board.  The Board finds that the RO complied with the remand directives and that a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to August 2, 2007, the Veteran's lumbar spine disability was manifested by continuous mid/low back pain; there was no evidence of limitation of motion and muscle spasm, guarding, localized tenderness or vertebral body fracture were not shown.

2.  On and after August 2, 2007, the Veteran's lumbar spine disability is manifested by forward flexion not less than 60 degrees with pain on movement, combined range of motion of the thoracolumbar spine not less than 200 degrees; there is no guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes, favorable or unfavorable ankylosis, and neurological abnormalities are not present.

3.  The Veteran's meralgia paresthetica of the left leg is manifested by no worse than mild incomplete paralysis of the external cutaneous nerve of the thigh prior to November 22, 2013, in addition to mild incomplete paralysis of the anterior crural (femoral) nerve as of that date.

4.  The Veteran was employed as an aircraft mechanic from 2006 to March 2013 when he was laid off due to a reduction in the workforce; although there is evidence of record that the Veteran's service-connected disabilities impacted his employment, there is no evidence that the Veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected lumbar spine degenerative disc disease and facet arthropathy prior to August 2, 2007 and in excess of 20 percent thereafter are not met or approximated. 38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235- 5243 (2013).

2.  Prior to November 22, 2013, the criteria for a compensable disability rating for service-connected meralgia paresthetica of the left leg were not met or approximated;  as of November 22, 2013, the criteria for a 10 percent rating (but no higher) have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Codes 8526, 8529 (2013).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC). 

In this case, the Veteran was provided with VCAA notice in May 2006 prior to the initial February 2007 adjudication.  The Veteran was provided additional VCAA notice in October 2007 prior to the May 2008 adjudication.  The January 2010 SOC provided the Veteran with the relevant rating criteria for disabilities of the spine, as listed at various diagnostic codes, and the analogous diagnostic code used to rate his meralgia paresthetica.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records and private treatment records.  The Board notes that private physical therapy records were sought on remand in August 2013.  Physical therapy notes from 2008 and 2009 appear in the claims file and the Veteran has not indicated there is any outstanding evidence that VA has not attempted to acquire.  In addition, the Veteran was afforded VA examinations in 2006, 2007, 2009, 2012 and 2013.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Together, these examinations provide the medical information needed to address the rating criteria relevant to the issues on appeal.  There is adequate medical evidence of record to make fully informed determinations in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) .  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter: General Rating Formula) for Diagnostic Codes (DCs) 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (hereinafter: IVDS Formula).   With respect to the thoracolumbar spine, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.

Under the IVDS Formula, ratings higher than 10 percent require incapacitating episodes having a total duration of at least 2 weeks or more during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a , General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2013).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a , General Rating Formula, Note (5) (2013).  

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2013). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. at 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his lumbar spine disability requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. at 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Meralgia paresthetica is not specifically listed in the rating schedule; therefore, it is rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  Diseases of the peripheral nerves are codified in DCs 8520 to 8540.   During the course of the appeal, the Veteran's meralgia paresthetica has been evaluated under DC 8529 which addresses the criteria for evaluating disability in the external cutaneous nerve of the thigh.  Under DC 8529, a disability rating of zero percent is assignable for paralysis which is mild to moderate and a disability rating of 10 percent is assignable for paralysis which is severe to complete in degree. 38 C.F.R. § 4.124a , Diagnostic Code 8529.  

Upon review of the most recent VA examination in November 2013, the Board finds that DC 8526 is another appropriate code to consider when rating the Veteran's specific disability.  DC 8526 addresses the criteria for evaluating disability in the anterior crural (femoral) nerve.  Under DC 8526, a disability rating of 10 percent is assignable for mild incomplete paralysis, 20 percent is assignable for moderate incomplete paralysis and 30 percent is assignable for severe incomplete paralysis.  A 40 percent rating is assignable when there is complete paralysis of the quadriceps extensor muscles.

With peripheral nerve injuries, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion, or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a .
III. The Evidence

The Veteran contends that his back disability should be rated as 40 percent disabling due to daily pain that is exacerbated by most activities, to include sitting or standing for prolonged periods.  See May 2012 Form 9.  He also contends he is entitled to a higher disability rating for left leg meralgia paresthetica because of the continuous numbness and pain in his left outer thigh that is not improving and is very aggravating. Id.

In June 2006, the Veteran had a VA examination.  He complained of mid/low back pain and leg numbness with pain down his outer thighs. He stated this was a "low-grade pain with him all of the time."  Upon examination, the examiner did not note tenderness along the spine.  It was noted that he could easily touch his toes.  The Veteran had been able to finish a physical training test the previous month and was not precluded from swimming or playing golf on account of his back disability.  As to the numbness in his thighs, the Veteran stated there was "no true loss of sensation" and that the condition did "not interfere with his normal work and recreational activities."

On February 2007, the RO granted service connection for a back disability and meralgia paresthetica and assigned noncompensable ratings.

A July 2007 record from Dr. S.A. at Neurology of Central Georgia indicted pain and numbness in the low back and left thigh.  The doctor noted the Veteran had "continued to work and perform all activities of daily living without difficulty."  

In an August 2007 statement in support of claim, the Veteran contended that his low back condition and left outer thigh condition had increased in severity.  He described severe pain if he stood more than 20 minutes at a time and contended that stiffness in his back was limiting his range of motion.  As to his leg, he stated that it burned when he moved it certain ways and was continually numb.

An August 2007 private treatment record indicated daily low back pain worsened with physical activities.  The doctor performed an MRI of the lumbo-sacral spine and determined that the Veteran's disability was not severe enough to warrant a myelogram or a referral to a neurosurgeon.  In his assessment, the doctor indicated that if symptoms got worse, physical therapy could be considered.

In October 2007, the Veteran was afforded a VA examination of his peripheral nerves; the claims file was not available for review.  The Veteran indicated he had symptoms of pain, burning and irritation in the lateral thigh.  He indicated he experienced flare-ups when walking, standing for prolonged periods and "simply weight bearing."  No muscle atrophy or hypertrophy was noted, although he had subjective decreased sensorium to monofilament testing in the left thigh and hip area.  Subjective paresthesias was noted.  

In November 2007, the Veteran underwent a VA examination of his spine; the claims file was not available for review.  The examiner mentioned flare-ups brought on by bending, lifting and twisting.  Range of motion testing revealed: forward flexion to 80 degrees, with pain beginning at 50 degrees, forward extension to 20 degrees with pain, lateral flexion was 25 degrees left and right, lateral rotation was 25 degrees left and right.  There was no indication of increased pain, decrease in motion, fatigability, lack of endurance or incoordination upon repetition.

A March 2008 private treatment record indicated that the Veteran's back was stiff in the morning and got worse throughout the day.  Muscle spasms in the lower back were noted, as well as numbness of the left thigh and tenderness on palpitation.  The Veteran described his back pain as 8/10 and described the pain as constant.  He considered his "overall back/leg situation is noticeably worse compared to about 1 yr ago." 

A Physical Therapy Initial Evaluation by Dr. C., dated in April 2008, indicates the Veteran was seeking reconditioning for his job as an aircraft mechanic.  Stiffness and muscle soreness were noted.  The doctor reported that the Veteran looked extremely fatigued "as in poor sleep/rest, etc. [secondary to] his discomfort."  

In May 2008, the RO increased the disability rating for the Veteran's back disability to 20 percent, effective the date his August 2007 statement in support of claim was received.

A January 2009 physical therapy note indicated stiffness in the lower back and constant numbness and pain in the left lateral thigh.  The Veteran reported having missed some work due to his discomfort.  An Ability to Work Report by Dr. P.S.P., dated in February 2009, indicated the Veteran was restricted from lifting or carrying more than 10 pounds for three months. 

In November 2009, the Veteran underwent another VA examination of his spine and peripheral nerves.  The Veteran indicated the pain flared-up to a severity of 10 out of 10 "walking and being on my feet all day."  He indicated that the pain interfered with his job as an aircraft mechanic because bending, crouching and being on his feet for extended time caused his back to hurt more.  The Veteran described constant numbness and burning pain in his lower extremities.  Range of motion testing revealed: forward flexion to 60 degrees, with pain beginning at 60 degrees, forward extension to 30 degrees, left and right lateral rotation to 30 degrees with pain at 20 degrees and left and right lateral flexion to 30 degrees.  Repetition produced increased pain, weakness, lack of endurance, fatigue and incoordination with no additional loss of range of motion.  

VA treatment records dated February 2010 to September 2012 indicate treatment for reports of low back pain and sciatic pain.

In May 2012, the Veteran underwent another VA examination.  Range of motion of the lumbar spine was flexion to 90 degrees with pain from 70 degrees.  Extension, right and left lateral rotation and right and left lateral flexion were all 0-30 degrees with pain on repetition.  Additional loss of motion was not noted upon repetition.  Functional impairment was noted to include pain on movement and interference with sitting, standing and/or weight bearing.  It was noted the Veteran was wearing a back brace to be used for outside activities at home.  There was sciatic radiculopathy pain with reported decreased sensation of the upper thighs.  Mild incomplete paralysis of the external cutaneous nerve was noted.  

A VA treatment record dated in July 2012 indicated pain in the lower back, to include aching, throbbing and tightness that is relieved by lying on the floor flat on the back.  This pain was noted to be made worse by prolonged standing and it effected physical activity, relationships with others, sleep and work.

In August 2013, the Board remanded the claim for a more comprehensive examinations of the Veteran's spine and peripheral nerves, to include more in-depth consideration of functional loss.  These examinations were afforded in November 2013.  

In November 2013, the Veteran's claims file was reviewed.  The examiner recorded the Veteran's subjective complaints , including that he experiences chronic pain in the lower back with radiation down both lower extremities to the knee.  This pain was stated to be exacerbated by sitting more than one hour, walking more than one hour, standing more than one hour, going up and down stairs and lifting more than 50 pounds.  The Veteran indicated that with flare-ups including "activity or prolonged sitting", he can get up and walk around or lie on the floor for a period.  Range of motion testing revealed forward flexion to 90 degrees with painful motion beginning at 60 degrees.  Extension, right lateral flexion and left lateral flexion all ended at 30 degrees with painful motion beginning at 30 degrees.  Right lateral rotation and left lateral rotation ended at 30 degrees with no objective evidence of painful motion.  No additional limitation in range of motion was demonstrated following repetitive-use testing and the examiner did not find any limitation of motion due to weakened movement, excess fatigability or incoordination.  The examiner noted functional loss, to include pain on movement.  In addition, there was tenderness over the lumbar spine.  Muscle spasms, atrophy and guarding were denied.  Ankylosis of the spine was not indicated.  Incapacitating episodes over the past 12 months were denied.

In regard to the peripheral nerves, the examiner noted mild intermittent radicular pain, mild paresthesias and/or dysesthesais and mild numbness.  Decreased sensation to light touch was noted in the thigh.  Mild incomplete paralysis of the external cutaneous nerve of the thighs was noted, as well as of the anterior crural (femoral) nerve.

Upon review of the evidence, the Board finds that prior to August 2, 2007, a noncompensable rating for the Veteran's back disability was appropriate.  In June 2006, upon examination, the Veteran indicated he had ongoing mid/low back pain and was able to touch his toes easily.  It was not shown that the Veteran's back disability interfered with his daily activities.  A 10 percent rating requires limitation of motion or muscle spasm, guarding, localized tenderness or vertebral body fracture.  None of these symptoms were indicated prior to August 2007.

Beginning in August 2007, the symptoms described by the Veteran indicated his back condition was worse and upon examination in October 2007, limitation of motion was noted and flare-ups of pain and stiffness were recognized.  After August 2007, when simply considering range of motion, entitlement to a rating in excess of 20 percent is not warranted.  Range of motion testing throughout the appeal period demonstrates that the Veteran's forward flexion was at most limited to 60 degrees and his combined range of motion was at most limited to 200 degrees.  A scheduler rating in excess of 20 percent would require significantly more limited motion or more severe symptoms to include abnormal gait, scoliosis, reversed lordosis or abnormal kyphosis, favorable ankylosis, unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  These symptoms are not shown.

Upon consideration of the DeLuca factors and compensation for functional loss, the record reflects that the Veteran has functional loss caused by pain and experiences flare-ups of his symptoms when doing day to day activities, to include sitting, standing and weight bearing which cause him fatigue.  However, upon review of the evidence and contemplation of where pain on movement begins, the Board finds that any functional loss present is taken into account by the 20 percent rating that was assigned on August 2, 2007.  Notably, at no time during the appeal period has the Veteran's limitation of motion come close to the limitation required for a 30 percent rating or higher.  In fact, the examinations in 2012 and 2013 reflect no limitation of motion in the absence of pain on movement which causes some functional loss.  The totality of the evidence suggests that the 20 percent rating is already compensating the Veteran for additional disability beyond that reflected in the limitation of motion requirements set forth in the rating schedule.

In regard to meralgia paresthetica of the left leg, the record reflects mild incomplete paralysis of the external cutaneous nerve of the left thigh throughout the appeal period.  Under DC 8529, this does not support entitlement to a compensable rating.  The Board notes, however, that at the November 22, 2013 VA examination, the examiner noted mild incomplete paralysis in the anterior crural (femoral) nerve of the left leg.  Under DC 8526, this entitles the Veteran to a 10 percent disability rating as of the date of the examination.  Thus, the Board will grant the Veteran a 10 percent disability rating for his meralgia paresthetica of the left leg, effective November 22, 2013.  A higher rating is not warranted because the record does not reflect moderate or severe incomplete paralysis or complete paralysis of the quadriceps extensor muscles.

IV. Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's lumbar spine degenerative disc disease and facet arthropathy or his meralgia paresthetica of the left leg are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence does not demonstrate that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. at 218   (1995).

V.  Entitlement to a TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Here, the Veteran is rated at 20 percent for his spine disability and now is rated at 10 percent for meralgia paresthetica of the left leg.  The minimum scheduler criteria for entitlement to a TDIU are not met.

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

The Board finds that referral for extraschedular consideration of entitlement to a TDIU is not appropriate in this case.  In January 2009, the Veteran indicated that he had missed some work due to discomfort caused by his service-connected disabilities.  A report in February 2009 indicated that the Veteran was restricted from lifting or carrying more than 10 pounds for three months.  Again, in November 2009, the Veteran indicated the his pain interfered with his employment because bending, crouching and prolonged standing and walking required as an aircraft mechanic exacerbated his pain.  

Following a remand by the Board for consideration of entitlement to a TDIU, the Veteran was afforded a VA examination in November 2013.  The Veteran indicated he had not been working since March 2013 due to being laid off as part of a reduction in the workforce.  Upon consideration of the claims file and the Veteran's lay statements, the examiner provided an opinion as to the Veteran's employability.  He stated:

"[T]he veteran's SC disabilities (i.e. lumbar spine degenerative disc disease and facet arthropathy, status post left tibial/fibular fracture, status post right anterior calcaneal cuboid fractures, erectile dysfunction, and meralgia paresthetica of the left leg, in the aggregate) do not render the veteran unable to follow a substantially gainful employment.  His lumbar spine would prevent heavy lifting.

The Veteran has not contended and the record does not reflect that he is unemployable on account of his service-connected conditions or that he is prohibited from doing all forms of employment due solely to his service-connected conditions.  The inability to find a job or to perform a particular job does not meet the standard required for increased benefits on the basis of individual unemployability.  

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable disability rating for service-connected lumbar spine degenerative disc disease and facet arthropathy prior to August 2, 2007 and in excess of 20 percent thereafter is denied.

Entitlement to a compensable disability rating for service-connected meralgia paresthetica of the left leg prior to November 22, 2013 is denied.

Entitlement to a disability rating of 10 percent (but no higher) for service-connected  meralgia paresthetica of the left leg is granted from November 22, 2013, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


